Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner recognizes Applicant’s amendment, filed 09/20/2022. The previously noted claim objections and §102 rejections are overcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 – 19 and 21 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,985,477 (“Pat. ‘477”).
Regarding pending claim 17, claim 1 of Pat. ‘477 claims an I/O device comprising: an I/O base (col. 8, ln. 53) having first and second ports for receiving at least a portion of a terminal block assembly (col. 8, ln. 55, it is understood that a “duplex” terminal block as recited in claim 1 is a terminal block which connects to two ports of a base); at least two I/O modules supported on the I/O base (col. 8,  ln. 54); and a duplex terminal block assembly supported on the I/O base and at least partially received in each of the first and second ports (col. 8, lns. 55 – 56, and as discussed above the “support” of the duplex terminal block assembly is the reception of the block in two ports); wherein the at least two I/O modules include a first I/O module and a second I/O module coupled to the duplex terminal block assembly in parallel (col. 8, lns. 57 – 59); and
wherein the duplex terminal block assembly includes a terminal block base and a terminal block supported on the terminal block base (col. 8, lns. 60 – 62), the terminal block base having a width that is greater than a width of the terminal block (col. 8, lns. 62 – 64).
Regarding pending claim 18, claim 1 of Pat. ‘477 claims wherein the wherein the duplex terminal block assembly includes connectors for connecting to a field device (it is understood that the function of a terminal block is to bridge an external device, such as a field device, and a base member, thus the terminal block has connectors for connecting to a field device).
Regarding pending claim 19, claim 1 of Pat. ‘477 claims wherein the duplex terminal block assembly includes conductive structures for coupling the connectors with each of the first and second I/O modules (the terminal block is connected in parallel to the modules, see col. 8, lns. 57 – 59, this is understood to be an electrical connection and the electrical connection would necessarily extend to the connectors of the terminal block through conductive structures of the terminal block).
Regarding pending claim 21, claim 1 of Pat. ‘477 claims wherein the duplex terminal block base has a width that is twice the width of the terminal block (col. 8, lns. 62 – 64).
Regarding pending claim 22, claim 1 of Pat. ‘477 claims wherein the duplex terminal block is centered along the width of the terminal block base (col. 8, lns. 64 – 65).

Claims 25 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,985,477 (“Pat. ‘477”).
Regarding pending claim 25, claim 4 of Pat. ‘477 claims an I/O device comprising: an I/O base (col. 9, ln. 2) having a plurality of ports for receiving at least a portion of a terminal block assembly (col. 9, ln. 15 – 16), each port adapted for coupling one of a plurality of I/O modules to a terminal block assembly (col. 9, ln. 17); first, second and third I/O modules supported on the I/O base (col. 9, lns. 3 and 6 – 9); a duplex terminal block assembly received in at least two ports associated with the first and second I/O modules (col. 9, lns. 18 - 19); and a simplex terminal block received in a port associated with the third I/O module (col. 9, lns. 20 – 21).
Regarding pending claim 26, claim 4 of Pat. ‘477 claims wherein the duplex terminal block assembly includes a terminal block base portion having connectors for coupling with two ports of the I/O base (the terminal block is connected in parallel to the modules, see col. 9, lns. 6 – 8, this is understood to be an electrical connection and the electrical connection would necessarily extend to the connectors of the terminal block through conductive structures of the terminal block), and a terminal block extending from the terminal block base portion and having connectors for connecting to an associated field device (it is understood that the duplex terminal block assembly is connected to the base, see col. 9, lns. 4 – 8, and also that a terminal block is a bridge between a base structure and an external device, such as a field device, thus the terminal block has connectors for connecting to a field device; the portion of the duplex block connected to the base is the base portion, and the portion for connecting to an external device is the terminal block portion).
Regarding pending claim 27, claim 4 of Pat. ‘477 claims wherein the terminal block base portion has a width such that it is at least partially received in each of the at least two ports associated with the first and second I/O modules when installed in the I/O base (col. 9, lns. 18 – 19).
Regarding pending claim 28, claim 4 of Pat. ‘477 claims wherein the duplex terminal block includes conductive structures for coupling each of the at least two I/O modules in parallel to the connectors (terminal block is connected in parallel to the modules, see col. 9, lns. 6 – 7, this is understood to be an electrical connection and the electrical connection would necessarily extend to the connectors of the terminal block through conductive structures of the terminal block).
Regarding pending claim 29, claim 4 of Pat. ‘477 claims wherein the duplex terminal block assembly includes a terminal block base and a terminal block supported on the terminal block base (see the discussion in claim 26).
Regarding pending claim 30, claim 4 of Pat. ‘477 claims wherein the duplex terminal block base has a width that is twice the width of the terminal block (col. 9, lns. 12 – 14).
Regarding pending claim 31, claim 4 of Pat. ‘477 claims wherein the duplex terminal block is centered along the width of the terminal block base. Pat. 477 claims the claimed invention except for wherein the duplex terminal block is centered along the width of the terminal block base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to center the duplex terminal block along the width of the terminal block base, in order to accommodate spatial constraints by centering so that the junction box components were located away from the edges of the block away from adjacent components, or to accommodate weight constraints so that the junction box was did not present a lopsided weight when mounted to the base which may negatively impact the connection to the base, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 
Allowable Subject Matter
Claims 23 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 23, the prior art does not disclose or suggest the claimed I/O device, including wherein the I/O base includes a third port for receiving at least a portion of a terminal block assembly, and further comprising: a third I/O module supported on the I/O base; and a simplex terminal block assembly received in the third port and electrically coupled to the third I/O module, along with the remaining elements of the claim.
EP 2698677 A1 does not disclose or teach the third I/O module as required by the claims. The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833